Title: From James Madison to Charles Jared Ingersoll, 28 July 1814
From: Madison, James
To: Ingersoll, Charles Jared


        
          private
          Dear Sir
          Washington July 28. 1814
        
        I have recd. your favor of the 18th. instant, & delivered into the hands of Mr. Rush the interesting extract inclosed in it. The armed neutrality in 1780, forms an Epoch in the history of maritime law which makes it more than a point of mere curiosity, to trance it to its real source. You know perhaps that there is an American pretension to a share at least in bringing about that measure. The fact may not improperly enter into a general research.
        On the question of “free ships free goods,” it has always appeared to me very clear that the principle was right in itself, and friendly to the general interest of nations. It is perhaps less clear, that the U.S. have a special interest in it; unless combined with another principle, of wch. an example is found in our Treaty with Prussia, and probably in no other; namely, that unarmed merchant vessels, like waggons or plows, the property of one belligerent, should be unmolested by the other. This principle has, I believe, an undisputed American father in Dr. Franklin.
        On the question, whether under the Law of Nations, as it stands de facto, “free ships make free Cargoes,” the U.S. at an early day, took the negative side; and although the acknowledgment of it has been shunned as much as possible since, it seems to have been generally understood, that the British doctrine was practically admitted.
        Were the question to be regarded as unsettled, and open to fair discussion, I am persuaded, that the weight of authority furnished by reason, public good, treaties, and the luminaries of public Law, preponderates in favor of the principle “free ships free goods.”
        The ablest defence of the opposite principle which I have seen, is in a Treatise by Croke the present vice-admiralty Judge, at Halifax, in answer to Schlegel. I am sorry I neither possess a copy, nor can refer you to any convenient depositary of one.
        On the side of “free ships free goods” may be urged not only the intrinsic merit of the rule, and the number & character of distinguished Jurists, but the predominant authority of Treaties, even of treaties to which G.B. is a party. Prior to the Treaty of Utrecht, her treaties particularly with the Dutch, carefully inserted the stipulation. Sir W. Temple her ambassador, claimed great merit on one occasion, for his success in obtaining from

them, an article to that effect. In the Treaty of Utrecht in 1713, to which the several great maritime powers were parties, the principle is stipulated in the most explicit form. In the successive Treaties, to which the great maritime powers were also parties, in 1748. 1763. 1783. the Treaty of Utrecht is renewed and made a part thereof. Perhaps no article in maritime law, can be found which at one time rested on such broad & solid evidence of that general consent of nations, which constitutes the positive law among them. To those Treaties, embracing so many parties, may be added the Treaty of 1786, between the two most important of them—G.B. & France. In the negociations at Amiens, at a still later date, the B. Govt. was desirous of again re-enacting the Treaty, tho’ probably with a view rather to the political balance, than to the maritime principles contained in it.
        It has been unfortunate, that all the efforts of the Baltic powers to secure the interests of neutrals, have been frustrated by the want of a united and determined perseverence. Their leagues have been broken to pieces; and to finish the catastrophe, each of the parties has separately deserted itself. The latter Treaties of Russia, of Sweeden, & of Denmark with G.B. have all, in some form or other, let in the British Doctrines, and become authorities agst. the claims of neutrals.
        If a purification of the maritime Code ever take place, the task seems to be reserved for the U.S. They can not fail to acquire rapidly more & more of respect from other nations, and of influence on those having a common interest with themselves. They will soon become, in the Canvas they spread, and in all the means of power, on the ocean, rivals of the nation wch. has in fact legislated on that element. Under such auspices truth, justice, humanity, and universal good, will be inculcated with an advantage which must gradually and peaceably enlist the civilized world agst. a Code which violates all those obligations; a code as noxious by the wars & calamities it produces, to its overbearing patron, as to the nations protesting agst. it.
        As a preparation for such a result, it is of great moment that the subject of maritime law should appear in our public debates, in the judicial proceedings, and in individual disquisitions, to have been profoundly studied and understood; so as to attract favorable attention elsewhere; and by inspiring respect for the lights & the character of the nation, increase that for its power and importance. The Law of Nations has been made by the powerful nations; and these having been warlike in their dispositions & institutions, the law has been moulded to suit belligerent rather than peaceable nations. With the faculties for war, it is to be hoped, our Country will continue friendly to peace, and exert the influence belonging to it, in promoting a system favorable to nations cherishing peace & justice, rather than to those devoted to ambition & conquest.
        The questions claiming more particularly research & elucidation, seem to be those relating to Contraband of war, blockades, the colonial &

coasting trades, and the great question, “of free ships, free goods.[”] Accept assurances of my esteem & my friendly respects.
        
          James Madison
        
      